Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because it contains recited limitations that can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (resources and distributed datacenter) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim also recites limitations that can be considered extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea including only receiving data which is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II.i. (Step 2B). Finally, claim includes non-functional descriptive language not affecting the abstract idea analysis of the claim. Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter. See the examiner’s analysis of claim 1 below:

Claim 1. A method for allocating resources to applications in a distributed datacenter (Step 2A Prong Two - generically recited additional computer elements which can be broadly but reasonably interpreted as merely two servers) based on generated contact lists, the method comprises:
	in response to a first resource manager of the distributed datacenter receiving a placement request (Step 2B – extra-solution activity of receiving data) which identifies resources needed for execution of an application (non-functional descriptive language merely further defining the placement request), the distributed datacenter performing the following:
	determining a policy associated with the application (Step 2A Prong One – mental process of merely determining a rule, constraint, setting, attribute etc. of an application);
	generating a first contact list for the first resource manager based on the determined policy for the application (Step 2A Prong One – mental process of merely via pen and paper writing down a list of two resource managers and resources that can be read i.e. searched), wherein the first contact list identifies a plurality of resource managers from a set of resource managers in the distributed datacenter and resources of the plurality of resource managers are searchable by the first resource manager (non-functional descriptive language merely further defining the contact list); and
	searching resources managed by the first resource manager and the plurality of
identified resource managers in the distributed datacenter, based on the first contact list, to attempt to meet the identified resources of the placement request (Step 2A Prong One – mental process of reading the list on the paper);
	determining, in response to searching resources, whether there are found
resources that meet the identified resources of the placement request (Step 2A Prong One – mental process of determining whether there are any resources on the list that meet the request); and
	allocating the found resources to the application, in response to determining that
there are found resources that meet the identified resources of the placement request (Step 2A Prong One – mental process of via pen and paper making a table listing the application and the resources that are assigned/allocated/reserved for the application. For example, this would be similar to a restaurant ledger using pen and paper in which the restaurant tracks reservations made for certain tables within the restaurant i.e. resources to be used by different groups of people i.e. applications).

As per claims 2-8, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-8 recite the same abstract idea of claim 1. Claims 2-8 recite additional mental processes (e.g. claim 3 and claim 8), insignificant extra-solution activity (e.g. claim 8), and non-functional descriptive language (e.g. claim 2, claims 4-7). Therefore, the aforementioned claims 2-8 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 9-20, they have similar limitations as claims 2-8 above and are rejected using the same rationale.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9-10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0283286) (hereinafter Lee) and Mao et al. (US 2007/0033282) (hereinafter Mao as provided in the Notice of References Cited dated 07/08/2022).

As per claim 1, the combination of references above teaches a method for allocating resources to applications in a distributed datacenter based on generated contact lists, the method comprises:
	in response to a first resource manager of the distributed datacenter (Lee [0035] computer cluster in distributed computing) receiving a placement request which identifies resources needed for execution of an application (Lee abstract and [0012] user requests job to be run including necessary resources required to run the job), the distributed datacenter performing the following:
	determining a policy associated with the application (Lee [0023] and [0037] job request includes necessary resources to execute the job);
	generating a first contact list for the first resource manager based on the determined policy for the application, wherein the first contact list identifies a plurality of resource managers from a set of resource managers in the distributed datacenter (Mao [0012] collect resource requirements for session and choose a list of resource managers to allocate the resources) and resources of the plurality of resource managers are searchable by the first resource manager (Mao fig. 7; fig. 8; fig. 10; [0311] tiered network of resource managers and resources whereby the top level resource manager can access and select resources provided by various lower level resource managers); and
	searching resources managed by the first resource manager and the plurality of
identified resource managers in the distributed datacenter, based on the first contact list, to attempt to meet the identified resources of the placement request (Lee [0037] and [0053] search for the resource required for running the requested job within an available resource group of the clustered computing environment);
	determining, in response to searching resources, whether there are found
resources that meet the identified resources of the placement request (Lee fig. 6, blocks S100-S200 search for resources and determine whether or not the searched for resources exist); and
	allocating the found resources to the application, in response to determining that
there are found resources that meet the identified resources of the placement request (Lee fig. 6, blocks S200-S400 allocate the found resources from the result of searching for the resources).

Mao and Lee are both concerned with resource management in a computing environment. Lee teaches searching for resources matching resource requests while Mao teaches a tiered resource manager environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Mao because it would provide for an implementation a resource manager redirector for the selection of the resource managers and redirection of session and resource signaling messages among various session and resource managers. This would solve problems and challenges associated with resource manager selection and signaling in a distributed session and resource management architecture for on-demand services, and provides many advantages over the legacy centralized resource allocation model in scalability, flexibility, and resource sharing among multiple services.

As per claim 2, Lee further teaches wherein the identified resources are associated with execution of the application in the distributed datacenter to meet one or more requirements of a service level agreement (fig. 6, block S500 and [0057] execute job using allocated resources that have already met the job resource requirements).

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 10, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Claims 3-5, 8, 11-13, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Mao, and Shear et al. (US 2014/0282586) (hereinafter Shear).

As per claim 3, Shear teaches determining, by the first resource manager, whether a first set of resources monitored by the first resource manager can fulfill the placement request, wherein the generation of the first contact list is performed in response to determining that the placement request cannot be fulfilled by the first set of resources monitored by the first resource manager ([0670] if a lower level resource manager cannot perform its delegated task for example because of insufficient resources, then the superior resource needs to find an alternate lower level resource manager or resource to perform the task).

Shear and Lee are both concerned with resource management in a computing environment. Lee teaches searching for resources matching resource requests while Shear teaches determining alternate resource managers and resources when an initial resource manager and resources cannot fulfill a request. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Mao in view of Shear because it would provide for resource allocation in a clustered computing environment that does not wait until a node having available resources required for running a job requested by a user emerges, but allocates alternative resources to run the job resulting in a shortened user's response time, thereby improving the overall performance of the system. Furthermore, it would provide for uniform standards for changing the necessary resources required for executing the job requested by the user to the alternative resources. Therefore, the utilization of the entire resources may be improved to increase the efficiency of the system operation.

As per claim 4, Mao teaches wherein the plurality of resource managers includes a second resource manager and the second resource manager monitors a second set of resources ([0144] and [0153] negotiate resources among plural resource managers).

As per claim 5, Mao teaches wherein the first set of resources and the second set of resources each includes one or more servers, one or more racks of servers, one or more processors, or one or more segments of memory ([0012] streaming server).

As per claim 8, Shear teaches wherein the searching the resources in the distributed datacenter comprises: 
	transmitting a placement sub-request to the second resource manager ([2564] resource managers support requests for allocations and/or reservations of resources); 
	determining by the second resource manager whether the second set of resources can meet the placement sub-request ([2232] and [2288] determine availability of resources and negotiate operating agreements to identify suitable resources to meet specifications);
	generating a second contact list for the second resource manager based on the determined policy for the application, wherein the generation of the second contact list is performed in response to determining that the placement sub-request cannot be fulfilled by the second set of resources monitored by the second resource manager ([0670] if a lower level resource manager cannot perform its delegated task for example because of insufficient resources, then the superior resource needs to find an alternate lower level resource manager or resource to perform the task); and 
	searching resources in the distributed datacenter, based on the second contact list, to attempt to meet the placement sub-request ([2690] identify and search for resources that satisfy parameters of request).

As per claim 11, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 12, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Mao, and Ayres et al. (US 2006/0117041) (hereinafter Ayres).

As per claim 6, Ayres teaches wherein the policy of the application indicates which resource managers from the set of resource managers to include in the first contact list ([0008]-[0017] determine which resource managers satisfy an application request based aspects of the application and the resource managers).

Ayres and Lee are both concerned with resource management in a computing environment. Lee teaches searching for resources matching resource requests while Ayres teaches determining resource managers that satisfy an application request. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Mao in view of Ayres because it would enable an application to specify a constraint that can be used to enforce the use of a suitably close or proximate resource for the application to best avoid or minimize networking delays. In this way the application's connection to the resource may be controlled resulting in increased performance and communication efficiency.

As per claim 7, Ayres teaches wherein the policy of the application indicates to select above a first threshold number of resource managers for the first contact list, to select below a second threshold number of resource managers for the first contact list, to select resource managers to include in the first contact list that monitor a specified type of resource, or to exclude a specified resource manager from the first contact list ([0008]-[0017] determine which resource managers satisfy an application request based aspects of the application and the resource managers).

As per claim 14, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Response to Arguments
All of Applicant's arguments have been considered. Some are moot in view of the new grounds of rejection necessitated by Applicant’s amendments. The others discussed below are not persuasive.

In the Remarks on pg. 10-12, Applicant argues that the instant claims include specific limitations performed by a distributed datacenter for the purpose of improving the functioning of the distributed datacenter. The examiner respectfully disagrees. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015)). The examiner interprets the instantly claimed distributed datacenter to be no more than two connected generic computing servers. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014)). A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry does not qualify as significantly more. The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements of the instant claims do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide for a conventional computer implementation. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception. Moreover, Applicant’s attempt to show that the recited abstract idea is very narrow and specific is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet or a computer. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification (see MPEP 2106.05(a)). That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement and the claim itself must reflect the improvement in technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. The claim must be evaluated to ensure the claim itself reflects the improvement in technology. An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility: The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the point. There is no dispute that a computer is a tangible system (in § 101 terms, a "machine"), or that many computer-implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the § 101 inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility "depend simply on the draftsman’s art," Flook, supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that "‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’" Myriad, 133 S. Ct. 1289, 186 L. Ed. 2d 124, 133). Finally, the instant claims do not provide significantly more because the recitation of “the distributed datacenter performing the following:” is equivalent to the words "apply it" (see MPEP 2106.05(f) and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015)). In other words, the claim merely recites a series of steps preceded by the language “the distributed datacenter performing the following:” which is equivalent to reciting an abstract idea and stating that the abstract idea is implemented using or applied by a computer, and does not amount to significantly more than the abstract idea itself. Therefore, for at least the reasons provided above, Applicant’s arguments are respectfully traversed, and the rejections are maintained.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Zhang (US 2014/0012995) discloses searching for resources that satisfy a resource requirement.

Lee et al. (US 2011/0307899) disclose identifying a search space based on available resources to satisfy a resource request.

Wong et al. (US 2008/0244600) disclose identifying appropriate and sufficient available resources to meet particular resource requirements.

Hodges et al. (US 2007/0250335) disclose identifying resources matching workflow process tasks.

Eppstein et al. (US 7,703,102) disclose determining resources that satisfy a resource requirement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            October 11, 2022